Title: From Thomas Jefferson to John Vaughan, 14 August 1803
From: Jefferson, Thomas
To: Vaughan, John


          
            
              Dear Sir
            
            Monticello Aug. 14. 03.
          
          I am much obliged to you for the trouble you have taken in procuring a copy of Dr. Priestley’s harmony, yet fear at the same time we may have disfurnished him of the one retained for his own use. I expect that mr John Barnes of George town is at this time at Philadelphia at mr Bissel’s 19. South 3d. street. if he is he will take charge of the book and bring it with him to Washington. if not there, if well wrapped up, it will come safely to Georgetown by either the stages, or the vessels plying between Philadelphia & that place. my occupations oblige me to be tardy in acknoleging the reciept of letters which will admit of delay without sufferance. hence your’s of July 23. remains unacknoleged till now. Accept my friendly salutations and respects.
          
            
              Th: Jefferson
            
          
        